DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 01 March 2022 for the application filed 11 December 2018. Claims 1, 2, and 4-18 are pending:
Claim 3 has been canceled;
Claims 10, 17, and 18 have been withdrawn without traverse in the reply filed 06 July 2020; and
Claims 1, 16, and 17 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (DE102017129674, filed 12 December 2017) under 35 U.S.C. 119 (a)-(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9, 11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TODOSIEV et al. (US Patent 6,494,500) in view of GRAHAM et al. (US PGPub 2016/0305586 A1). 
	Regarding Claims 1 and 16, TODOSIEV discloses an apparatus for use as a means of connecting two fittings as a universal, self-adjusting high pressure liquid connector (c4/60-62, c5/1-3). The connector includes a body 1 (i.e., a housing assembly), a stem 2 (i.e., a thrust piece comprising a channel configured to receive the capillary), a removable ferrule 3 (i.e., a sealing element; mislabeled as 8 in FIG. 2), a fixed ferrule 4 (i.e., a thrust transmission element fixed to the capillary, in which the thrust transmission element is configured to slide inside the housing assembly and transmit an axial force from the biasing element to the capillary; see also c5/8-9), a capillary tube 5 (i.e., a capillary comprising a capillary distal face), and a biasing spring 6 (i.e., a biasing element configured to bias the capillary towards the sealing element; FIG. 2; c4/62-65). 
The capillary tubing 5, the fixed ferrule 4, and the biasing spring 6 are engaged within the body 1 of the connector (i.e., a thrust piece receiving opening, wherein at least a section of the thrust piece is received in the thrust piece receiving opening; c5/28-30; FIG. 1). Further as clearly shown in FIGs. 1 and 2, a proximal face of the stem 2 (thrust piece) abuts against an abutment face of the body 1 (housing assembly); said stem 2 is slidably moveable along the capillary tubing 5 into the proximal open end of the body 1 for a press fit into the grooves indicated by the dotted lines (i.e., the thrust piece is configured to slide axially with respect to the housing assembly until a proximal face of the thrust piece abuts an abutment face of the housing assembly, in which the housing assembly is configured to transmit an axial force to the thrust piece and then to the sealing element; FIG. 1, FIG. 2); the removable ferrule 3 wherein the sealing element is fixed to the thrust piece and the sealing element is located at a distal end of the thrust piece; c5/52-54). Finally, as shown in each of the figures, the capillary distal face (i.e., leftmost side) is the most distal portion of the capillary.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	TODOSIEV is deficient in disclosing at least a portion of the sealing element is located distal from the capillary distal face; or the housing assembly comprises a connection mechanism configured to connect to a bushing unit.
	GRAHAM discloses a manifold connection assembly with a fluidic connection system (p0029). The system comprises a tubing assembly having a tube with a first end that further comprises a tip portion with a substantially flat surface; the flat surface is adapted to contact and form a seal against a flat-bottomed port (p0031). As shown in FIG. 9A-C, tip 93 is in contact with conduit tubing 94 at a distal end such that tip 93 is distally located to the furthest distal end of tubing 94, i.e., an interference fit retains the tip 93 on the conduit tubing 94 (FIG. 9A, p0109). As further shown in FIG. 9C, the distal face of tip 93 forms a seal with the port sealing face of a housing 21 that receives the tubing assembly when axially transmitted force from nut 71 pushes against a transfer tubing 92 that subsequently forces tip 93 against the port sealing face (FIG. 9C; p0109). As is further shown in FIG.s 10 and 12, the sealing tip 93 includes a portion located distal to the tubing 94 (FIG. 10, 12; p0112). Advantageously, such a design provides an effective seal via an axial force for high-pressure applications (p0029) able to withstand pressures of at least 20,000 psi (p0036).

Thus, prior to the effective filing date of the invention, one of ordinary skill in the art would find it obvious to modify the apparatus of TODOSIEV such that at least a portion of the sealing element is located distal to the capillary distal face and include a connection mechanism such that the apparatus can be securely connected to a receiving unit as disclosed by GRAHAM.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Regarding Claim 2, modified TODOSIEV makes obvious the claimed plug unit of Claim 1. TODOSIEV further shows that stem 2 seats into the body 1 of the liquid connector (i.e., the housing assembly is configured to receive the thrust piece and prevent the thrust piece from falling out of the housing assembly; FIGs. 1 and 2).
	Regarding Claims 4, 5, and 11, modified TODOSIEV makes obvious the claimed plug unit of Claim 1. Modified TODOSIEV is deficient in explicitly disclosing the thrust piece further comprises an undercut and the sealing element comprises a corresponding protruding section (Claim 4); the sealing element comprises a distal section having a distal diameter and a proximal section having a proximal diameter, the proximal diameter being smaller than the distal diameter (Claim 5);  or the thrust piece comprises a distal channel section having an inner diameter smaller than an inner diameter of a proximal channel section and wherein the capillary is formed of one material having a distal outer diameter that is smaller than a proximal outer diameter and having an inner distal diameter smaller than proximal outer diameter (Claim 11).
	However, such geometric limitations are considered matters of choice. The configuration of the claimed invention is a matter of choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04). One of ordinary skill in the art would be more than capable of designing plug unit elements to fit various capillary tubing geometries, such as those claimed, or with each other; further, absent showings of significance or unexpected results/criticality due to these claimed particular configurations, the claimed invention would not perform any differently than the plug unit device taught by TODOSIEV and HIRMER.
Regarding Claims 6 and 7, modified TODOSIEV makes obvious the claimed plug unit of Claim 1. GRAHAM further discloses the nut 71 of the assembly includes an externally threaded portion 76 that interacts with an internally threaded connection 22 of the housing 21 (i.e., the connection mechanism is a thread; p0102; FIG. 9C).
	Regarding Claims 8 and 9, modified TODOSIEV makes obvious the claimed plug unit of Claim 1. TODOSIEV further discloses the fixed ferrule 4 is swaged to the capillary tubing 5 (i.e., the thrust transmission element is fixed to the capillary with a crimped connection; c5/4-5).
	Regarding Claims 14 and 15, modified TODOSIEV makes obvious the claimed plug unit of Claim 1. GRAHAM further discloses that a force is exerted on the tip 93 as the tubing pushes against it (p0109). Modified TODOSIEV fails to explicitly disclose the capillary distal face does not supply a force greater than 10 N (Claim 14) or greater than 5 N (Claim 15) to the sealing element when the plug unit is not connected to the bushing unit. However, such limitations are considered manners or methods by which the claimed plug unit is utilized. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). It is already recognized by the prior art that fragile capillary tubings require a sufficient amount of pressure to suitably develop a leak-free connection with other fittings; however, such pressures cannot be applied in such a way that would compromise or crack the capillaries themselves.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TODOSIEV et al. (US Patent 6,494,500) in view of GRAHAM et al. (US PGPub 2016/0305586 A1), as applied to Claim 6 above, and further in view of DOAN et al. (US PGPub 2016/0296761 A1).
	Regarding Claims 12 and 13, modified TODOSIEV makes obvious the claimed plug unit of Claim 6. Modified TODOSIEV is deficient in disclosing a torque limitation assembly configured to limit a torque supplied to the thread; or a torque limitation element surrounding the housing assembly, the torque limitation element comprises a plurality of torque engagement elements located on an inner diameter of the torque limitation element, wherein the torque engagement elements are configured to engage the plurality of ridges up to a predetermined torque and to bend and slide over the ridges if a torque greater than the predetermined torque is applied to the torque limitation element.
DOAN discloses a torque mechanism for limiting over torque during active fixation (p0001) to sufficiently affix but prevent damage to delicate devices (p0005). A gear 148 with ratchet teeth 146 fixedly engage with spring arms 142 on a torque limiter (FIG. 4B); a predetermined torque limit is controlled and adjusted by the materials, .

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Claim 12 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over TODOSIEV et al. (US Patent 6,494,500) in view of GRAHAM et al. (US PGPub 2016/0305586 A1), as applied to Claim 6 above, and further in view of MCADAMS et al. (US PGPub 2014/0130580 A1).
Regarding Claim 12, modified TODOSIEV makes obvious the claimed plug unit of Claim 6. GRAHAM further discloses the nut 71 of the assembly includes an externally threaded portion 76 that interacts with an internally threaded connection 22 of the housing 21 (i.e., a plurality of ridges located on an outer diameter of the housing assembly; p0102; FIG. 9C). Modified TODOSIEV is deficient in disclosing a torque limitation assembly configured to limit a torque supplied to the thread.
	MCADAMS discloses a fluidic connection system 100 comprising a capillary tube 102 and a fitting nut 106 in a plug 101 (p0033). To ensure the proper installation of the plug 101, an insertion tool 130, comprising a head 134 with an outer periphery knurling 140, engages the head of the fitting nut 106 (p0048; FIGs. 5a-d). The knurling 140 on the head 134 provides a torque limitation function to limit the torque applied from 25 to 30 oz-in (p0049). MCADAMS further discloses that the bore 142 of the head 134 can vary in configuration to accommodate differently sized plugs 101 (p0051). Advantageously, this insertion tool ensures the proper engagement of the plug 101, prevents damage to the capillary tube 102, and ensures an optimal seal (p0050). Thus, prior to the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to provide a torque limitation assembly as taught by MCADAMS in the plug unit taught by modified TODOSIEV.

    PNG
    media_image7.png
    194
    400
    media_image7.png
    Greyscale


Response to Arguments
Applicant’s amendments filed 01 March 2022 have been fully considered and are persuasive. The rejections of Claims 1, 2, 4-9, 11, and 14-16 under 35 U.S.C. 103 as being unpatentable over TODOSIEV et al. (US Patent 6,494,500) in view of HIRMIR et al. (EP 3244205 A1) are withdrawn. However, upon further consideration and 
Applicant’s arguments filed 01 March 2022 have also been fully considered. While the arguments are directed toward withdrawn rejections, the Examiner will address arguments relevant to the new grounds of rejection.
Regarding “§1.1 Fit of stem and body according to Todosiev”, Applicant argues that the prior art fails to disclose the slidable engagement of the claimed thrust transmission element inside the housing assembly (pg. 7-9). The Examiner disagrees; TODOSIEV explicitly states in c5/37-38 that while a threaded connection is preferred, such a connection “is not required” – absent the use of a threaded connection, the other connection commonly used for connecting two elements wherein one element is insertable into the other element, is a sliding engagement. 
Applicant further argues that there is no type of retaining element that would “prevent a separation of the stem and body” in TODOSIEV and therefore, TODOSIEV does not disclose a slidable fit (pg. 8). The Examiner disagrees; such an argument is directed toward elements or limitations not claimed by the Applicant. Applicant’s invention does not require a retention mechanism that prevents the separation of stem and body. While TODOSIEV may not have explicitly disclosed a retaining mechanism, based on the disclosed figures, e.g., FIG. 10, a secure, interference fit is implied between the stem and body. Such a disclosure in the figures is sufficient to show that the stem is retained in the body.
Regarding “§1.2 Combination of Hirmer and Todisiev”, Applicant argues that neither HIRMER nor TODOSIEV disclose the sealing element can be disposed between the capillary and receiving counter element (pg. 9-11). The Examiner disagrees with Applicant’s reasoning. Applicant is narrowly construing the claimed limitations with respect to the positioning of the sealing element. Portions of the sealing element of HIRMER are explicitly shown to be located distal to the capillary element. In the new grounds of rejection, GRAHAM clearly shows tip 93 includes portions located distally to the distal end of the tubing.
All other arguments have been indirectly addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777